Citation Nr: 0715018	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  

2.  Entitlement to a compensable disability evaluation for 
tinea pedis, feet. 

3.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.  

4.  Entitlement to service connection for a low back 
disability. 

5.  Entitlement to service connection for a prostate 
disability. 

6.  Entitlement to service connection for asbestosis. 

7.  Entitlement to service connection for residuals of a 
burn, scars on the back and left arm. 

8.  Entitlement to service connection for residuals, status 
post fracture, distal phalanx, left great toe.

9.  Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals, left ankle 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from October 1964 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran filed a written 
substantive appeal in March 2004 for entitlement to a 
disability evaluation in excess of 10 percent for 
hypertension, and for the service connection claims of 
asbestosis, lumbar spine disability, prostatic hypertrophy 
and prostatitis, residuals of burn scars of back and left 
arm, status post fracture of distal phalanx of the left great 
toe.  

The veteran testified before a Decision Review Officer (DRO) 
in March 2004 where he perfected his appeal for entitlement 
to a compensable evaluation for bilateral hearing loss and 
tinea pedis, and his new and material evidence claim for 
residuals, left ankle injury.  

The issues of entitlement to service connection for low back 
and prostate disability, in addition to increased ratings for 
hearing loss and tinea pedis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his DRO hearing in March 2004, the veteran 
indicated that he wished to withdraw his appeal as to the 
issue of entitlement to a disability evaluation in excess of 
10 percent for hypertension.  

2.  There is no competent evidence showing that the veteran 
has asbestosis.

3.  The medical evidence does not show that the veteran has 
burn scars, back and left arm.

4.  The medical evidence does not show that the veteran has 
current residuals for status post fracture, distal phalanx, 
left great toe. 

5.  A July 1989 rating decision denied service connection for 
residuals for a left ankle injury on the basis that there was 
no evidence showing current residuals of a  left ankle 
injury; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

6.  Evidence received since the March 1990 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for residuals of a left ankle 
injury.

7.  There is no competent evidence showing that the veteran 
has chronic disability as a result of left ankle injury in 
service.
CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to a disability 
evaluation in excess of 10 percent for hypertension.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2006).

2.  Asbestosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Residuals of a burn, scars on the back and left arm were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  Residuals, status post fracture, distal phalanx, left 
great toe, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  A July 1989 rating decision denying service connection 
for residuals of a left ankle injury is final.  38 U.S.C. § 
4005 (1988); 38 C.F.R. § 3.104, 19.129, 19.192 (1989); 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

6.  Evidence received since the July 1989 rating decision 
that denied service connection for residuals of a left ankle 
injury is new and material, and the veteran's service 
connection claim for such disability is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

7.  Residuals, left ankle injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claims.

In the present case, the veteran was provided with the notice 
required by the VCAA in a January 2003 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains a RO hearing 
transcript, lay statements, an article on prostatitis 
provided by the veteran, the veteran's numerous service 
medical records and post-service medical records, including 
VA examination reports dated in July 2002 and July 2004, and 
records from the Social Security Administration.  The Board 
finds that VA has satisfied its duty to notify and to assist. 
 All obtainable evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claims, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II Withdrawn Issue

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn on 
the record at a hearing before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

During a hearing before a DRO in March 2004, the veteran 
specifically stated that he wished to withdraw his appeal as 
to the issue of entitlement to a disability evaluation in 
excess of 10 percent for hypertension.  Accordingly, this 
issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue. There effectively remains no allegation of errors of 
fact or law for appellate consideration.  As such, the Board 
does not have jurisdiction to review the appeal as to this 
issue.

III.  Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is the 
responsibility of the BVA, . . . to assess the credibility 
and weight to be given to evidence".  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Asbestosis and Residuals of a Burn, Scars on the Back and 
Left Arm. 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).

The veteran claims that he was exposed to asbestos during 
service when he performed duties as a refrigerator and air 
conditioning technician.  Regardless of whether the veteran 
was exposed to asbestos during service, the medical evidence 
does not show a current diagnosis of asbestosis.  Chest X-
rays performed in October 2001 indicated no evidence of acute 
process or infiltrates identified.  There was no evidence of 
asbestosis in the report.  None of the service medical 
records or post-service medical records reveals a diagnosis 
of asbestosis.   The veteran acknowledged that there has 
never been a diagnosis of asbestosis to his knowledge.  See 
Brammer, supra.

The veteran is also claiming that his back and arm were 
burned in service.  The veteran testified that he was in a 
top secret area overseas when a large coffee urn spilled hot 
water on his back and arm.  The veteran claimed that he 
sought and received treatment for the burns at a MASH unit in 
Germany.  

Upon review, the service medical records do not show 
treatment for any burn injuries.  Assuming that the veteran 
was burned on his back and arm in service, these burns 
apparently did not result in any permanent disability or 
residuals.  There were no residuals of any burns found on VA 
examination in May 1989, a VA skin examination in July 2002, 
or a VA evaluation in October 2004.  In short, the veteran 
stated very specifically how he was burned; however there is 
no medical evidence to corroborate the statement, nor any 
evidence of current residuals of the burn to his back and 
arm.  See Brammer, supra.

Based upon the above information, the preponderance of the 
evidence is against the service connection claims.  Thus, the 
benefit of the doubt doctrine is not applicable and the 
claims must be denied.  38 U.S.C.A. § 5107(b).

Residuals of Fracture, Left Great Toe 

Service medical records show that the veteran fractured his 
left great toe in June 1971.  X-rays at that time revealed a 
fracture.  The veteran was prescribed Valium.    However, 
despite the injury in service, there is no clinical evidence 
of any current residuals resulting from the fractured left 
great toe.  

A June 2004 VA examination report indicated that the fracture 
healed in anatomic position and alignment, and is no longer 
evident.  Evaluation showed no swelling, deformity or 
limitation of motion.  The impression was status post healed 
fracture, distal phalanx left great toe.  Evaluation of the 
feet performed in September 2005 was also negative for any 
residuals from the fractured left great toe.  

Based upon the above information, the preponderance of the 
evidence is against the service connection claim.  Thus, the 
benefit of the doubt doctrine is not applicable and the 
claims must be denied.  38 U.S.C.A. § 5107(b).

IV.  New and Material 

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for residuals of a 
left ankle injury, the Board concludes that the law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a July 1989 rating decision, the RO denied service 
connection for residuals of a left ankle injury, and the 
veteran was notified of that decision in the same month. The 
veteran did not file a timely appeal and that decision became 
final.  38 U.S.C. § 4005 (1988); 38 C.F.R. § 3.104, 19.129, 
19.192 (1989); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006).

Since the July 1989 rating decision is final, the veteran's 
service connection claim for residuals of a left ankle injury 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2006); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2001).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his service connection claim for 
residuals of a left ankle injury in January 2001, therefore, 
the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim. In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

As the last final disallowance of the veteran's service 
connection claim for hypertension was a July 1989 rating 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the July 1989 decision.

A July 1989 rating decision denied service connection for 
residuals of a left ankle injury on the basis that although 
the service medical records showed treatment for left ankle 
problems in service, there was no evidence showing that the 
veteran had any current residuals of a left ankle injury at 
that time.  

On review, the Board finds that the veteran has submitted new 
and material evidence since the July 1989 rating decision 
sufficient to reopen his service connection claim for 
residuals of a left ankle injury.  A July 2004 VA examination 
report revealed pain during range of motion testing of the 
left ankle.  The newly received VA examination report differs 
from the May 1989 VA examination report, which did not reveal 
any pain during range of motion testing.  This new evidence, 
either by itself or when considered with the previous 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Therefore, the evidence can be 
considered new and material for the purpose of reopening the 
service connection claim for residuals of a left ankle 
injury.  Accordingly, the claim is reopened.

If there were any deficiency of notice or assistance, it 
would not be prejudicial to the veteran, given the Board's 
decision to reopen his service connection claim.  See, e.g., 
Bernard, supra.  No further assistance in developing the 
facts pertinent to the issue is required.

Service Connection Claim for Residuals of a Left Ankle Injury

The Board has reopened the veteran's service connection claim 
in this decision, and will now consider the veteran's claim 
on the merits. The Board finds that VA has fully satisfied 
its duties of notice and assistance with respect to the 
service connection claim and that sufficient evidence is of 
record to decide that claim.  See, e.g., Bernard, supra.  The 
Board also notes that the RO, in its April 2005 supplemental 
statement of the case (SSOC) essentially considered the 
veteran's service connection claim for residuals of a left 
ankle injury on the merits.  The veteran was also afforded a 
VA examination in July 2004.  No further assistance in 
developing the facts pertinent to the issue is required.

Upon review, the veteran did demonstrate pain on range of 
motion testing during the July 2004 VA examination.  However, 
pain alone is not enough to warrant service connection for VA 
compensation purposes.  38 C.F.R. § 3.303.  There must still 
be a diagnosed disability.  See Brammer, supra.  In this 
case, evaluation of the left ankle performed in July 2004 
failed to show current residuals of a left ankle injury.  X-
rays revealed no fracture, dislocation, narrowing of the 
articular cartilage, osteophyte formation or loose bodies.  
Despite subjective complaints of pain, there was no swelling 
or deformity observed on evaluation.  The impression was 
status post sprain, left ankle without residuals instability 
or arthritic change. 

A clear preponderance of the evidence is against the claim 
and the benefit of the doubt doctrine is not applicable; the 
claim is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal for a disability evaluation in excess of 10 
percent for hypertension is withdrawn.  

Service connection for asbestosis is denied. 

Service connection for residuals of a burn, scars on the back 
and left arm is denied 

Service connection for residuals, status post fracture, 
distal phalanx, left great toe is denied.

New and material evidence has been submitted to reopen the 
service connection claim for residuals of a left ankle 
injury.

Service connection for residuals of a left ankle injury is 
denied.


REMAND

Service medical records reveal treatment for a lower back 
strain in March 1966 and an acute lower back strain in 
September 1984.  The records also show a number of complaints 
of lower back pain between March 1966 and September 1984.  

Post-service medical records reveal that the veteran injured 
his lower back in 1994. An MRI revealed a herniated disc and 
spur formation.  The veteran had a decompressive lumbar 
laminectomy and discectomy performed at that time.  A July 
2002 VA examination report diagnosed both a status post L5-S1 
lumbar discectomy and degenerative disc disease, L5-S1.  
However, there was no etiological opinion provided as to 
whether the veteran's lower back problems in service were 
related to his current lower back diagnoses or that they were 
solely due to his post-service accident.  

There is no record of proper VCAA notice regarding the claims 
for increased ratings for hearing loss and tinea pedis.  
While the record suggests that the veteran has an enlarged 
prostate, it does not indicate whether or not this is due to 
the bouts of prostatitis in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for increased compensable 
evaluations for bilateral hearing loss 
and tinea pedis.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should schedule a VA 
examination and review of the record to 
determine the nature and etiology of his 
current lower back disability and any 
prostate disability.  The claims folder 
and this REMAND should be made available 
to the physician for review in 
conjunction with the examination.  

With regard to the low back disability, 
the physician should specifically review 
the service medical records relating to 
treatment for low back strain, the 1994 
private medical records following the 
lifting injury and the 2002 VA 
examination report.  For each lumbar 
spine disability found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to the 
veteran's period of active military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

With regard to the prostate disability, 
the examiner should indicate whether the 
veteran has benign prostatic hypertrophy, 
and if so whether it is related to the 
prostatitis that was treated in service.  
The examiner should reconcile the opinion 
with the service medical records 
reflecting treatment for prostatitis and 
the findings from the 2002 VA examination 
report.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should address any due 
diligence performed by VA in assisting 
the veteran with the development of 
evidence, specifically the attempts to 
obtain the missing service medical 
records.  The SSOC should also address 
the veteran's assertion of continuity of 
symptomatology (38 C.F.R. §§ 3.303, 3.304 
(2006).  Thereafter, the case should be 
returned to the Board, if in order.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


